        Case 1:20-cv-20333-JLK Document 3 Entered on FLSD Docket 01/27/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Southern District of Florida


                 King Ocean Services, Ltd.                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                             Civil Action No. 1:20-cv-20333-JLK
                                                                      )
           Faith Freight Forwarding Corp., and                        )
             Tico International Shipping, Inc.                        )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Tico International Shipping, Inc.
                                           Roberto Faith - Registered Agent
                                           3200 NW 67 Ave Bldg 6
                                           Suite 600
                                           Miami, Florida 33122


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Dee M. Dolvin, P.A.
                                           P.O. Box 310424
                                           Miami, Florida 33231
                                           Telephone: (305) 318-1919


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:        Jan 27, 2020                                                                           s/ P. Curtis
        Case 1:20-cv-20333-JLK Document 3 Entered on FLSD Docket 01/27/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Southern District of Florida


                 King Ocean Services, Ltd.                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-20333-JLK
                                                                      )
           Faith Freight Forwarding Corp., and                        )
             Tico International Shipping, Inc.                        )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Faith Freight Forwarding Corp.
                                           Roberto Faith - Registered Agent
                                           3200 NW 67 Ave Bldg 6
                                           Suite 600
                                           Miami, Florida 33122


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Dee M. Dolvin, P.A.
                                           P.O. Box 310424
                                           Miami, Florida 33231
                                           Telephone: (305) 318-1919


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:        Jan 27, 2020                                                                          s/ P. Curtis
